Per Curiam.
Pursuant to an order of the Supreme Court dated December 27, 1973, in People v Whitehead, Behm, Patterson, No’s. 54942-3-4 (391 Mich 752), we have reviewed our decision in these cases as it appears, in 45 Mich App 614; 207 NW2d 200 (1973), in the light of People v Adams, 389 Mich 222; 205 NW2d 415 (1973).
This review establishes that the trial court failed to instruct the jury on asportation as mandated by Adams, supra. This failure compels reversal of defendants’ convictions for kidnapping.
Reversed.